H. T. Kellogg, Acting P. J.:
I had supposed that no legal principle was better settled than the principle that a town superintendent of highways is not the agent or servant of the town. It seems necessary, however, to continue to cite cases dealing with this threadbare subject. The following are a few of them: Morey v. Town of Newfane (8 Barb. 645); People ex rel. Van Keuren v. Town Auditors (74 N. Y. 310); People ex rel. Einsfeld v. Murray (149 id. 367); Bush v. D., L. & W. R. R. Co. (166 id. 210); People ex rel. Morey v. Town Board (175 id. 394); Acme Road Machinery Co. v. Town of Bridgewater (185 id. 1); Lynch v. Town of Rhinebeck (210 id. 101). In the Van Keuren case Judge Andrews said: “ Commissioners of highways have, by the statute, the care and superintendence of highways (1 Rev. St. 501, § 1) and, in the administration of the highway system, they, and the overseers of highways in subordination to them, are independent public officers, exercising public powers, and charged with public duties specially prescribed by law.” In the Morey Case (175 N. Y. 397) Chief Judge Parker quoted from the opinion of Judge Andrews in the Van Keuren case as follows: “ These circumstances do not, however, make highway officers the agents of the town, so as to submit the town to liability for their acts.” In the Acme Road Machinery Co. case Chief Judge Cullen quoted with approval the same statement made by Judge Andrews in the Van Keuren case. In the recent case of Lynch v. Town of Rhinebeck (supra) Judge Hogan said: “A town superintendent of highways is not the agent of the town (People ex rel. Morey v. Town Board of Oyster Bay, 175 N. Y. 394), but an independent public officer with defined and limited powders.” Perhaps the best exposition of the subject was made by Judge Folger in Maxmilian v. Mayor (62 N. Y. 160), when he said of officers occupying similar positions: “ They are not then the agents or servants of the municipal corporation, but are public officers, agents or servants of the public at large, and the corporation is not responsible for their acts or omissions, nor for the acts or omissions of the subordinates by them appointed.” The status of a highway commissioner or town superintendent has never been changed by legislative enactment or judicial decision. He remains the agent of the public at large for the purpose of constructing, repairing and maintaining the highways of a town which are committed to his charge. The relationship of employer and employee, of master and servant, or of principal and agent, between him and the town, regarded as a municipal corporation, does hot exist. Having no relation with the municipal corporation, either on the *98one hand as its employee, or on the other as an employer of labor for it, he is not and cannot be within the coverage of the Workmen’s Compensation Law.
The award should be reversed and the claim dismissed.
Van Kirk and Hinman, JJ., concur; Kiley, J., dissents with an opinion, in which Hasbrouck, J., concurs.